      CASE 0:18-cr-00150-DWF-HB Document 89 Filed 07/18/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                 )    Criminal No. 18-150(1) (DWF/HB)
                                          )
       v.                 Plaintiff,      )
                                          )    DEFENDANT'S PRETRIAL MOTION
MICHAEL HARI,                             )    TO SUPPRESS STATEMENTS
                                          )
                        Defendant.        )


       Michael Hari, through the undersigned attorneys, respectfully moves the Court for

an order suppressing all statements, admissions and answers made by the defendant prior

to, at the time of, or subsequent to his arrest. After reviewing discovery and conferring with

the attorneys for the government, the undersigned believe that law enforcement officers

have not taken any statements from Mr. Hari. However, out of an abundance of caution,

Mr. Hari moves to suppress any statements taken in the past that he is not aware of, or any

statement that may be taken that violates his constitutional rights.

       As grounds for said motion, defendant states:

       1.     That any statements, admissions or answers made by the defendant were

made without the assistance or benefit of counsel in violation of the defendant's Fifth

Amendment and Sixth Amendment rights under the Constitution of the United States.

Before statements made by the accused can be admitted into evidence in the case in chief,

the government must establish that proper warnings concerning certain fundamental

constitutional rights were given to the defendant. Miranda v. Arizona, 384 U.S. 436

(1966).




                                                 1
      CASE 0:18-cr-00150-DWF-HB Document 89 Filed 07/18/19 Page 2 of 3



       2.     That any statements, admissions, or answers made by the defendant prior to,

at the time of, or subsequent to his arrest were not given freely and voluntarily, thereby

violating this defendant's rights under the Fourth Amendment and Fifth Amendment to the

Constitution of the United States. In addition to requiring that the government demonstrate

compliance with Miranda's requirement that waiver be voluntary, the government must

demonstrate that the statements have not been coerced in violation of the right against self-

incrimination guaranteed by the Fifth Amendment. Michigan v. Tucker, 417 U.S. 433

(1974).

       A statement is voluntary when the statement was the product of a rational intellect

and of free will. Blackburn v. Alabama, 361 U.S. 199 (1960). The determination of

voluntariness takes place in light of all of the circumstances surrounding the confession or

admission. The court is free to consider factors including past history, education, physical

condition and circumstances of the accused at the time the statement was given. Mincey v.

Arizona, 437 U.S. 385 (1978); Schneckloth v. Bustamonte, 412 U.S. 218 (1973); Jackson

v. Denno, 378 U.S. 368 (1964).

       3.     That any statements, admissions, or answers made by the defendant were the

fruit of an unlawful arrest. The defendant asserts that he was unlawfully in custody in

violation of the Fourth Amendment. He asserts that his statements were the product of that

Fourth Amendment violation. Thus, the statements should be suppressed. Wong Sun v.

United States, 371 U.S. 471 (1963). The fact that Miranda warnings were given or a waiver

was obtained does not by itself purge the taint of the illegal arrest. Brown v. Illinois, 422

U.S. 590 (1975).


                                                 2
      CASE 0:18-cr-00150-DWF-HB Document 89 Filed 07/18/19 Page 3 of 3



      4.      For such other reasons as may appear upon an oral hearing of this motion.

       This motion is based on the indictment, the records and proceedings herein, such

testimony as may be presented at the motion hearing, any briefing which the court may

require thereafter, and all other matters which may be presented prior to or at the time of

the hearing of said motion.

Dated: July 18, 2019                                    Respectfully submitted,

                                                        s/ Shannon Elkins
                                                        ______________________
                                                        SHANNON ELKINS
                                                        Attorney No. 332161
                                                        Attorney for Defendant
                                                        Office of the Federal Defender
                                                        107 U.S. Courthouse
                                                        300 South Fourth Street
                                                        Minneapolis, MN 55415

                                                        s/ Reynaldo A. Aligada, Jr.
                                                        ______________________
                                                        REYNALDO A. ALIGADA, JR.
                                                        Attorney No. 319776
                                                        Attorney for Defendant
                                                        Office of the Federal Defender
                                                        107 U.S. Courthouse
                                                        300 South Fourth Street
                                                        Minneapolis, MN 55415




                                                3
